960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William BRYANT, Jr., Petitioner-Appellant,v.William SMITH, Acting Warden M.H.C.;  Attorney General ofthe State of Maryland, Respondents-Appellees.
No. 92-6193.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 22, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior District Judge.  (CA-91-2152-H)
William Bryant, appellant pro se.
John Joseph Curran, Jr., Attorney General, David Phelps Kennedy, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
William Bryant, Jr., seeks to appeal the district court's order denying his motion to reconsider* its denial of the habeas corpus petition he filed under 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Bryant v. Smith, No. CA-91-2152-H (D. Md. Jan. 17, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Bryant did not perfect a timely appeal of the December 4, 1991 order dismissing his § 2254 petition;  his motion to reconsider did not toll the appeal period because it was not served within ten days of judgment,  see Dove v. CODESCO, 569 F.2d 807 (4th Cir. 1978), and his notice of appeal was only timely as to the order denying his motion to reconsider.  Moreover, even if we were to review the merits of the underlying appeal, we agree with the district court that Bryant is not entitled to relief